Miller, J.
The plaintiffs in error were defendants in an action of assumpsit commenced by the defendant in error in the district court for Dane county, by attachment. The affidavit for the attachment was made before the clerk of the said court, before the attachment law was amended, and is as follows: “William H. Bruce, agent of Francis (Gilbert, being duly sworn, doth depose and say, that Satterlee Ciarle and Henry Jones, by the name of Ciarle & Jones, are justly indebted to the said Gilbert, in the sum of $305.50, on a note of hand and balance of account, and that he verily believes that said Ciarle efe Jones are about fraudulently to dispose of their property, so as to hinder their creditor, the said Gilbert: ” On which the clerk make this indorsement: “The above affidavit, being subscribed and sworn to, is to me satisfactory evidence that the matters therein set forth are true.
A motion was made in the district court on the part of the defendants, to quash the writ for insufficiency of the affidavit, and also of the indorsement of satisfaction by the clerk. The motion was overruled, and this forms the assignment of error in this court.
An inspection of the paper is sufficient to satisfy the court that the district court did not err. The affidavit is complete, according to the form, under the statute before the amendment. The certificate of the officer is all that is required. We understand by it that the officer was satisfied that the defendants were about fraudulently to dispose of their property, so as to hinder their creditor, the plaintiff.
*356On. the 26th day of July, which was the ninth day of the term, the plaintiff in error filed, as an additional error, that the court erred in overruling the plea in abatement, no issue of law or of fact having being made upon it. This plea in abatement is on the alleged ground, that Satterlee Clark is known as’ Satterlee Clark, Junior, and is not so styled in the record, etc. The rules of court require the assignment of errors to be filed on the first-day of the term, and the court are under no obligations to notice any filed afterward. The court will notice an error apparent on the record when necessary, for the sake of justice; but this appears too trivial to require any attention from us. And after a motion was filed by defendants to dismiss for reasons filed, the court, no doubt, considered this plea as scarcely deserving more than a mere passing notice, and no doubt treated it as a sham plea.
Judgment affirmed with costs.